Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters:

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
The abstract of the disclosure is objected to because “[Fig. 1]” on line 8 should be deleted.  Correction is required.  See MPEP § 608.01(b).

In the present specification:
Detailed description of Fig. 5 is missing from the present specification.
On page 14, line 24, “from 3” should be changed to:  --from equation 3--.

In the claims: In claim 8, on line 17, “the photosensitive image detector” should be changed to  --the time of flight sensor--.

Clarification and appropriate corrections are required.
  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claims 1-10 are allowable over the prior art of record because the prior art of record fails to teach a time of flight distance measurement system and its method, among other features, comprising: a light emitter to emit a pulsed fan beam for illuminating a remote object with a pulsed illumination stripe; a time of flight sensor comprising a photosensitive image region having an array of columns and rows of pixels to response to light incident, a storage region, arranged not to response to incident light, having columns of storage elements to transfer data along the columns of storage from a respective one of the pixels along column of storage elements and a readout section to read out data from the columns of the storage region; and a circuitry to operate the sensor: in a self-calibration step including capturing the image illumination stripe of the photosensitive image region then reading out the date from the image region via the storage region and the readout section and identifying which row of the photosensitive image region has the image illumination stripe, and in a distance determining step including determining the distance to the object by clocking the image region while capturing the image of the object illumination stripe, reading out the data from the image region via the storage region and the readout section and determining the distance to the object.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Kurahashi et al 6,278,480 disclose a camera system comprising light emitting display elements with stripe image.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878